Name: Commission Regulation (EC) No 1544/94 of 30 June 1994 fixing, for the 1994/95 marketing year, the flat-rate amount provided for under the system of minimum stocks in the sugar sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  prices;  management;  beverages and sugar
 Date Published: nan

 No L 166/34 Official Journal of the European Communities 1 . 7. 94 COMMISSION REGULATION (EC) No 1544/94 of 30 June 1994 fixing, for the 1994/95 marketing year, die flat-rate amount provided for under the system of minimum stocks in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (l), as last amended by Regula ­ tion (EC) No 1 33/94 (2), and in particular Article 12 (3) thereof, Having regard to Council Regulation (EEC) No 1789/81 of 30 June 1981 laying down general rules concerning the system of minimum stocks in the sugar sector (3), Whereas Articles 3 (b) and 6 (a) of Regulation (EEC) No 1789/81 provide for the reimbursement of the pecuniary advantage included in the intervention price on account of the costs involved in maintaining the minimum stock ; Whereas the Council has not to date adopted the prices for the 1994/95 marketing year, which commences on 1 July 1994 ; whereas the price factors determined by Commission Regulation (EC) No 1518/94 (4) should accordingly be taken into account for the calculation in order to ensure that the minimum stock arrangments continue to operate in the sector concerned ; Whereas, in order to determine that pecuniary advantage, Commission Regulation (EEC) No 189/77 of 28 January 1977 laying down detailed rules for the application of the system of minimum stocks in the sugar sector as amended by Regulation (EEC) No 1920/81 (*), provides for a flat-rate amount to be fixed for each marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 For the 1994/95 marketing year, the flat-rate amount referred to in Article 6 of Regulation (EEC) No 189/77 shall be ECU 0,160 per 100 kilograms of sugar expressed as white sugar. Article 2 This Regulation shall enter into force on 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Ren6 STEICHEN Member of the Commission 0 OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 22, 27. 1 . 1994, p. 7. 0 OJ No L 177, 1 . 7. 1981 , p. 39. (4) OJ No L 162, 30. 7. 1994, p. 43. 0 OJ No L 25, 29. 1 . 1977, p. 27. 0 OJ No L 189, 11 . 7. 1981 , p. 23.